765 F.2d 421
Dr. Harry KAPLAN, Appellant,v.Samuel HIRSH, Appellee.
No. 81-1789.
United States Court of Appeals,Fourth Circuit.
May 27, 1982.
ORDER

1
For reasons appearing to the court,

IT IS ORDERED that:

2
1. the panel and dissenting opinions are withdrawn (696 F.2d 1046);2. the appeal is dismissed for mootness;


3
3. the case is remanded to the District Court for dismissal for mootness;


4
4.   Judge Murnaghan notes that the panel majority opinion had, in all events, already been vacated, as a consequence of the vote by a majority of the members of the Court in active service in favor of rehearing en banc.


5
Entered at the direction of Judge Hall with the concurrence of the active circuit judges of this court.